        Case 3:13-cr-00859-GAG Document 121 Filed 01/19/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA,
Plaintiff,

vs.                                                 CASE NO. 13-869 (GAG)

LEURY MENDEZ-MATOS
Defendant.


                             INFORMATIVE MOTION

TO THE HONORABLE COURT:

      COMES NOW, Laura I. Soto-Santiago, attorney for the defendant and very

respectfully states as follows:

      On April 28, 2020, Mr. Mendez-Matos filed a motion seeking compassionate

release based on his many medical conditions.       On that same date, the Court

appointed attorney form the FPD and ordered the government to respond by May 15,

2020. As of today, no motion has been filed. On June 3, 2020, undersigned sent a

letter to Mr. Mendez requesting him to return the required waivers with his signature

for me to request the necessary records from the Bureau of Prisons. Additionally,

undersigned requested Mr. Matos to initiate or provide evidence of exhaustion of

administrative remedies within the BOP with the filing of a BP-9, to comply with the

statutory obligation.

      In response, Mr. Mendez send the undersigned a box with over 500 pages of

medical records. Undersigned has carefully reviewed all records and belief Mr.

Mendez petition to have merits. Undersigned and her assistant has spoken with

several of Mr. Mendez’s family members and explained that Mr. Mendez needs to
        Case 3:13-cr-00859-GAG Document 121 Filed 01/19/21 Page 2 of 3




send (or re-send) the waivers, PATTERN Score and evidence of exhaustion, in order

for us to file the petition. Nevertheless, it seems like there has been a

miscommunication between Mr. Mendez’ family, himself and the undersigned.

       On the other hand, in hopes to reach a stipulation, undersigned contacted the

U.S. Attorney’s office. As of the information available in the docket, the prosecutor in

this case appears to be AUSA Tiffany, whom is no longer in the District of San Juan.

However, after speaking with the receptionist, it was explained that the case is yet

to be assigned and that my information will be forwarded to the duty attorney.

       Earlier today, a letter was sent to Mr. Mendez with a copy of the waivers and

urging him to add me to his corrlinks authorized e-mail addresses, for us to have a

more direct line of communication. A request for a legal call was also sent to personnel

in FCI Gilmer.

       Undersigned takes very seriously her obligations with her clients and to the

Court and does not take this matter lightly. Undersigned intends to file Mr. Mendez’s

petition as expeditiously as possible.

       WHEREFORE, the parties respectfully request that this Honorable Court

takes notice of the above-mentioned information.

       I HEREBY CERTIFY that on this date, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send notification

of such filing to the parties of record.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, on this 19th day of January 2021.



                                           2
Case 3:13-cr-00859-GAG Document 121 Filed 01/19/21 Page 3 of 3




                                  s/Laura I. Soto-Santiago
                                  Laura I. Soto-Santiago
                                  Research and Writing Specialist
                                  USDC-PR 302905
                                  241 F.D. Roosevelt Ave.
                                  Hato Rey, P.R. 00918-2441
                                  (787) 281-4922/ Fax (787) 281-4899
                                  E-mail: Laura_Soto@fd.org




                              3
